Grant, J.
(after stating the facts). No malice is alleged in the declaration, and none shown by the proofs. The assertion of plaintiffs’ counsel that defendant acted malo animo has not even a shadow for a basis.. No fault is or can be found with the manner in which the defendant enforced the rule. Plaintiffs made no objection to defendant’s method until Mrs. Jones requested him not to enter her store to notify the pupils to go home. He then ceased doing this, and, by the direction of the committee, caused the rule to be read to the pupils in all the schpolrooms. This action was commendable, and obedience on the part of the pupils was equally commendable. The rule and the method of enforcing it are reasonable, unless it be the law that those in control of our public schools have no jurisdiction over pupils outside the schoolhouse yard. It is not only the legal right, but the moral duty, of the school authorities, to require children to go 'directly from school to their homes. All parents who have a proper regard for the welfare of their children desire it. The State makes it compulsory upon parents to send their children to school, and punishes them for failure to do so. The least that the State can in reason do is to throw every safeguard possible around the children who in obedience to the law are attending school. The dangers to which children are exposed upon the streets of cities are matters of common knowledge. Humanity and the welfare of the country demand that a most watchful safeguard should, so far as possible, accompany children, when required or allowed to be on the streets. Parents have a right to understand that their children will be promptly sent home after school, and to believe that something untoward has happened -when they do not return in time. In no other way can parents and teachers act in harmony to protect children from bad influences, bad companionship, and bad morals. No trader or merchant has the constitutional right to have children *17remain in his place of business, in order that they may spend money there, while they are on their way to and from school. The liberty of neither the child nor parent nor trader is at all unlawfully restrained by this rule and its reasonable enforcement. The rule does not interfere with the right of the parent to send his child upon an errand, to a store or other reputable place, or to the home of a relative or friend to visit. Neither does it restrict the authority of parents over their children. This action on the part of the school board of the city of Detroit and its teachers is fully sustained by the authorities. Lander v. Seaver, 32 Vt. 120 (76 Am. Dec. 156); Deskins v. Gose, 85 Mo. 485 (55 Am. Rep. 387); Sherman v. Inhabitants of Charlestown, 8 Cush. 160; Mechem, Pub. Off. § 730.
Judgment is affirmed.
The other Justices concurred.